     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 1 of 28 Page ID #:1




 1 BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)

 3 Thomas A. Reyda (State Bar No. 312632)
     1990 North California Blvd., Suite 940
 4 Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 5 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 6
           jsmith@bursor.com
 7         treyda@bursor.com
 8 REICH RADCLIFFE & HOOVER LLP

 9 Marc G. Reich (State Bar No. 159936)
     Adam T. Hoover (State Bar No. 243226)
10 4675 MacArthur Court, Suite 550

11 Newport Beach, CA 92660
     Telephone: (949) 975-0512
12 Email: mgr@reichradcliffe.com

13          adhoover@reichradcliffe.com

14
     Counsel for Plaintiff
15

16
                             UNITED STATES DISTRICT COURT
17
                         CENTRAL DISTRICT OF CALIFORNIA
18

19 MICHAEL DEARMEY on behalf of                 Case No. 8:19-cv-00432
20 himself and all others similarly situated,

21
                                                CLASS ACTION COMPLAINT
                        Plaintiff,
22         v.
23 HAWAIIAN ISLES KONA COFFEE
                                                JURY TRIAL DEMANDED

24 COMPANY, LTD.

25                      Defendant.
26

27

28
     CLASS ACTION COMPLAINT
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 2 of 28 Page ID #:2




 1         Plaintiff Michael DeArmey (“Plaintiff”), individually and on behalf of other
 2   similarly situated individuals, brings the following Class Action Complaint against
 3   Defendant Hawaiian Isles Kona Coffee Company, LTD. (“Hawaiian Isles” or
 4   Defendant) seeking monetary damages, injunctive relief, and other remedies. Plaintiff
 5   makes the following allegations based on the investigation of his counsel and on
 6   information and belief, except as to allegations pertaining to Plaintiff individually,
 7   which is based on his personal knowledge.
 8                                     INTRODUCTION
 9         1.     Through false and deceptive packaging and advertising, Defendant
10   intentionally misleads consumers into believing that coffee products it sells bearing
11   the word Kona originate from the Kona District of the Big Island of Hawaii (the
12   “Kona District”). In reality, these coffee products are made with commodity coffee
13   beans grown in various less-desirable locations around the world.
14         2.     The falsely advertised coffee at issue in this action include, but are not
15   limited to, “Kona Classic,” “Kona Sunrise,” “Kona Hazelnut,” and “Kona Vanilla
16   Macadamia Nut” coffee products (hereinafter, referred to as the “Kona Labeled Coffee
17   Products” or “Products”).
18         3.     At all relevant times, Defendant packaged, advertised, marketed,
19   distributed, and sold the Kona Labeled Coffee Products to consumers via retail stores
20   throughout the United States based on the misrepresentation that the Products are
21   grown in, and originate from, the Kona District. However, none of the Kona Labeled
22   Products are grown in the Kona District.
23         4.     Kona coffee, renowned for its distinctive flavor and aroma, is one of the
24   most famous and revered specialty coffees in the world. But only coffee grown on
25   farms located within the Kona District of the Big Island of Hawaii can be truthfully
26   marketed, labeled, and sold as Kona coffee. The volcanic soil, the elevation, and the
27   humidity of this region combine to give Kona coffee its distinctive characteristics.
28
     CLASS ACTION COMPLAINT                                                                    1
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 3 of 28 Page ID #:3




 1   The term “Kona” tells consumers its coffee comes from this distinctive geographic
 2   region.
 3         5.     Plaintiff and other consumers purchased the Kona Labeled Coffee
 4   Products because they reasonably believed, based on Defendant’s packaging and
 5   advertising that the Products are grown in the Kona District. Had Plaintiff and other
 6   consumers known that the Kona Labeled Coffee Products were not grown in the Kona
 7   District, they would not have purchased the Products or would have paid significantly
 8   less for them. As a result, Plaintiff and other consumers have been deceived and have
 9   suffered economic injury.
10         6.     Plaintiff seeks relief in this action individually, and on behalf of all other
11   similarly situated individuals who purchased the Kona Labeled Coffee Products during
12   the relevant statute of limitations period for violation of California’s Consumer Legal
13   Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq., violation of California’s
14   Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq., violation
15   of California’s False Advertising Law (“FAL”), for common law fraud, unjust
16   enrichment, breach of implied warranty of merchantability, and breach of express
17   warranty.
18         7.     Plaintiff seeks to represent a Nationwide Class, and a California Subclass.
19         8.     As a result of the unlawful scheme alleged herein, Defendant has been
20   able to overcharge Plaintiff and other consumers for coffee, induce purchases that
21   would otherwise not have occurred, and/or obtain wrongful profits. Defendant’s
22   misconduct has caused Plaintiff and other consumers to suffer monetary damages.
23   Plaintiff, on behalf themselves and other similarly situated consumers, seek damages,
24   restitution, declaratory and injunctive relief, and all other remedies provided by
25   applicable law or this Court deems appropriate.
26

27

28
     CLASS ACTION COMPLAINT                                                                  2
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 4 of 28 Page ID #:4




 1                              JURISDICTION AND VENUE
 2         9.      This Court has personal jurisdiction over Defendant. Defendant
 3   purposefully avails itself of the California consumer market and distributes the
 4   Products to numerous locations within this County and hundreds of retail locations
 5   throughout California, where the Products are purchased by thousands of consumers
 6   every week.
 7         10.     This Court has original subject-matter jurisdiction over this proposed
 8   class action pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the Class
 9   Action Fairness Act (“CAFA”), explicitly provides for the original jurisdiction of the
10   federal courts in any class action in which at least 100 members are in the proposed
11   plaintiff class, any member of the plaintiff class is a citizen of a State different from
12   any defendant, and the matter in controversy exceeds the sum of $5,000,000.00,
13   exclusive of interest and costs. Plaintiff alleges that the total claims of individual
14   members of the proposed Class (as defined herein) are well in excess of $5,000,000.00
15   in the aggregate, exclusive of interest and costs.
16         11.     Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial
17   acts in furtherance of the alleged improper conduct, including the dissemination of
18   false and misleading information and omissions regarding the Kona Labeled Coffee
19   Products occurred within this District.
20                                          PARTIES
21         12.     Plaintiff Michael DeArmey is a resident of Mission Viejo, California and
22   at all times material hereto, was a citizen of California. During the relevant class
23   period, he has regularly purchased the Kona Labeled Coffee Products, including but
24   not limited to the “Kona Classic” brand, every 3 to 4 months from grocery stores
25   located in Orange County, California.
26         13.     In purchasing the Kona Labeled Coffee Products, Mr. DeArmey saw and
27   relied on Defendant’s false, misleading, and deceptive use of the word “Kona” on the
28
     CLASS ACTION COMPLAINT                                                                   3
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 5 of 28 Page ID #:5




 1   packaging of the Kona Labeled Coffee Products. Based on these representations, Mr.
 2   DeArmey believed that each of the Kona Labeled Coffee Products he purchased was
 3   grown in the Kona District on the Big Island of Hawaii. However, unbeknownst to
 4   Mr. DeArmey, the Kona Labeled Coffee Products he purchased were not grown in,
 5   and did not originate from, the Kona District, but were instead made from commodity
 6   coffee beans sourced from various less-desirable locations around the world.
 7         14.    Mr. DeArmey would not have purchased the Kona Labeled Coffee
 8   Products or would have paid significantly less for the Products had he known that the
 9   Products were not grown in the Kona District. Therefore, Mr. DeArmey suffered
10   injury in fact and lost money as a result of Defendant’s misleading, false, unfair, and
11   fraudulent practices, as described herein. Despite being misled by Defendant, Mr.
12   DeArmey remains interested in purchasing the Kona Labeled Coffee Products if they
13   were grown in the Kona District of Hawaii. To this day, Mr. DeArmey regularly
14   shops at stores where the Kona Labeled Coffee Products are sold. On some of these
15   occasions, Mr. DeArmey would like to buy the Kona Labeled Coffee Products but
16   refrains from doing so because he cannot rely with any confidence on Defendant’s
17   representations regarding the Kona District origin of the Products, especially since he
18   was deceived in the past by Defendant. While Mr. DeArmey currently believes that
19   the Kona Labeled Coffee Products are not grown in the Kona District of Hawaii, he
20   lacks personal knowledge as to Defendant’s growing practices, which may change
21   over time, leaving room for doubt in his mind as to which Products are grown in
22   Hawaii. This uncertainty, coupled with his desire to purchase coffee grown in the
23   Kona District, is an ongoing injury that can and would be rectified by an injunction
24   enjoining Defendant from making the false and/or misleading representations alleged
25   herein.
26         15.    Defendant Hawaiian Isles Kona Coffee Company, LTD. (“Hawaiian
27   Isles” or “Defendant”), is a Hawaii limited liability company with its principal place of
28
     CLASS ACTION COMPLAINT                                                                 4
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 6 of 28 Page ID #:6




 1   business in Honolulu, Hawaii. Hawaiian Isles sells a variety of coffee products
 2   throughout the United States, including this Judicial District, through various retail
 3   outlets, including but not limited to Cost Plus World Market, Lucky, Nob Hill Foods,
 4   Raley’s, Save Mart Supermarkets, Kroger, Safeway, Albertsons, ABC Stores,
 5   Amazon, and Walmart. Hawaiian Isles falsely designates the geographic origin of its
 6   “Kona” coffee products with the prominent placement of “Kona” on the front of the
 7   packaging. Hawaiian Isles advertises its coffee products nationally on the Internet and
 8   with digital marketing campaigns through social media sites such as Facebook.
 9                               FACTUAL ALLEGATIONS
10   A.    Background
11         16.    Kona coffee is one of the rarest and most prized coffees in the world.
12   Kona coffee is grown in the Kona District on the Big Island of Hawaii (the “Kona
13   District”). See map below. See also Hawaii Administrative Rules (“HAR”) §4-143-3
14   (defining the geographic region of Kona as the “North Kona and South Kona districts
15   on the island of Hawaii, as designated by the State of Hawaii Tax Map”). The Kona
16   District contains only 3,800 acres of land cultivated for Kona coffee production, which
17   sharply limits the amount of Kona coffee that can be grown.
18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                                   5
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 7 of 28 Page ID #:7




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11                                             Figure 1
12

13
           17.    Just as only sparkling wine originating from the Champagne region of
14
     France can be sold as “Champagne,” only coffee grown in the Kona District can be
15
     sold as Kona coffee. See, e.g., HAR §4-143-3 (“’Kona coffee’ means natural coffee
16
     … which is grown in the geographic region of Kona and which at least meets the
17
     minimum requirements of Kona prime green coffee.”). Coffee grown outside of the
18
     Kona District, even if grown within the state of Hawaii, cannot be sold as Kona coffee.
19
     See, e.g., HAR §4-143-1 (“The use of any geographic origin defined in section 4-143-
20
     3 [on coffee] that is not grown in the geographic region defined in section 4-143-3 is
21
     prohibited.”).
22
           18.    Kona coffee has been grown in the Kona District since 1828. The Kona
23
     District’s volcanic soil, elevation, rainfall, proximity to the Pacific Ocean, moderate
24
     temperatures, and sunshine all interact to create Kona coffee’s distinctive
25
     characteristics. Kona coffee’s unique flavor, aroma, and mouth feel are a direct result
26
     of this growing environment.
27

28
     CLASS ACTION COMPLAINT                                                                6
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 8 of 28 Page ID #:8




 1          19.       The Kona name tells consumers that they are buying coffee grown in the
 2   Kona District. The name also tells consumers that the coffee has a distinctive flavor
 3   profile, and that the beans are of the highest quality. Consequently, consumers have
 4   been willing to pay a premium for Kona coffee.
 5          20.       Within the Kona District, between 600 and 1,000 farmers grow Kona
 6   coffee beans. The typical Kona farmer cultivates no more than five acres, which is a
 7   very small farming operation. These farms typically operate as family businesses.
 8          21.       Kona farmers produce approximately 2.7 million pounds of green Kona
 9   coffee each year. That compares to 20 billion pounds of green coffee produced
10   worldwide. In other words, authentic Kona represents approximately 0.01% of
11   worldwide coffee production. It is truly a premium product.
12          22.       But even though only 2.7 million pounds of authentic green Kona coffee is
13   grown annually, over 20 million pounds of coffee labeled as “Kona” is sold at retail.
14   That is physically impossible.
15          23.       Defendant sells packaged coffee products that are presented to consumers
16   as Kona coffee, but that actually contain cheap commodity coffee beans. Some
17   packages contain trace amount of Kona coffee, while other packages contain no Kona
18   coffee at all.
19          24.       The malicious actions taken by Defendant causes significant harm to
20   consumers. Plaintiff and other consumers purchased the Kona Labeled Coffee
21   Products because they reasonably believed, based on Defendant’s packaging and
22   advertising that the Products are grown in the Kona District. Had Plaintiff and other
23   consumers known that the Kona Labeled Coffee Products were not grown in the Kona
24   District, they would not have purchased the Products or would have paid significantly
25   less for them. As a result, Plaintiff and other consumers have been deceived and have
26   suffered economic injury.
27

28
     CLASS ACTION COMPLAINT                                                                 7
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 9 of 28 Page ID #:9




 1   B.    Elemental Testing of Coffee
 2         25.    A putative class action on behalf of Kona coffee growers entitled Corker,
 3   et al. v. Costco Wholesale Corporation, et al., Case 2:19-cv-00290 (W.D. Wash. Feb.
 4   27, 2019) has used modern chemistry to identify the bad actors in the Kona
 5   marketplace specifically identifying Defendant. See ECF No. 1 ¶¶ 51-126.
 6         26.    Kona coffee is grown in a very specific geographic area on the Big Island
 7   of Hawaii. That geographic area has a distinctive soil composition, due largely to its
 8   proximity to volcanoes. And that geographic area has distinctive humidity and
 9   rainfall, due largely to its proximity to the Pacific Ocean.
10         27.    As a result of the local soil and rainfall, certain elements are present in high
11   concentrations in Kona coffee beans. If a particular package of coffee truly contains
12   Kona coffee beans, these elements tend to be present in high concentrations. If these
13   elements are not present in high concentrations, then the package is unlikely to contain
14   Kona coffee.
15         28.    Moreover, as a direct result of the local soil and rainfall, certain elements
16   are not present in high concentrations in Kona coffee beans. If a particular package of
17   coffee truly contains only Kona coffee beans, then these elements tend not to be
18   present in high concentrations. If they are present in high concentrations, then the
19   package is unlikely to contain Kona coffee.
20         29.    Scientists can examine the concentration of each of the elements that are
21   found in Kona coffee beans, as well as the concentration of each of the elements that
22   are not found in Kona coffee beans. By combining this information, scientists can
23   determine with high confidence whether a particular package is authentic Kona coffee.
24         30.    In practice, instead of looking at the concentration of an isolated element
25   like barium (Ba) or nickel (Ni), scientists examine the ratio of the concentrations of
26   pairs of elements. The reason for this approach is simple. If you were to roast coffee
27   beans for ten minutes longer, you would not impact the amount of barium or nickel in
28
     CLASS ACTION COMPLAINT                                                                  8
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 10 of 28 Page ID #:10




 1    the sample, but you would burn away more of the overall coffee bean. The
 2    concentration of barium would therefore increase, since it is defined as the mass of
 3    barium divided by the mass of the total bean. And the concentration of nickel would
 4    therefore increase, since it is defined as the mass of nickel divided by the mass of the
 5    total bean. But the ratio of the concentration of barium to the concentration of nickel
 6    would be unchanged. And since the lab does not know how long particular coffee
 7    samples were roasted by the Defendant, the scientists focus on measures that do not
 8    change with roasting.
 9          31.    Having tested barium and nickel, scientists have determined that
10    authentic Kona coffee has a ratio of the concentration of barium to the concentration
11    of nickel, also called the relative concentration, that falls within a certain range. If an
12    unknown sample has a relative concentration within that range, it may or may not be
13    Kona. But if an unknown sample has a relative concentration clearly outside that
14    range, it is highly unlikely to be Kona. (This analysis makes intuitive sense. A
15    veterinarian knows that dogs weigh between 1 and 325 pounds. If that veterinarian
16    sees an animal that weighs 100 pounds, which is clearly in the range of observed dog
17    weights, the veterinarian would say that the animal may or may not be a dog. But if
18    that veterinarian sees an animal that weigh 500 pounds, which is well outside the
19    range of previously-observed dog weights, the veterinarian would immediately note
20    that the animal is highly unlikely to be a dog.).
21          32.    Determining the concentrations of particular elements and isotopes
22    (which are simply variations of a particular element) is a process that requires
23    significant scientific expertise and expensive instrumentation. The scientific
24    techniques of elemental analysis and isotopic analysis1 are widely accepted in the
25
      1
26      Two different types of isotopic testing have been performed to confirm whether a
      defendant has falsely designated Kona as the origin of its coffee products. The first
27    test examined strontium isotopes, and the second test examined hydrogen and
28    oxygen isotopes.
      CLASS ACTION COMPLAINT                                                                  9
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 11 of 28 Page ID #:11




 1    scientific community and have been used in studies of various food products including
 2    coffee).
 3              33.   It is important to recognize that Defendant (who is likely to protest any
 4    and all aspects of scientific testing) could prove its innocence without retaining a
 5    single scientist, and without conducting a single lab test. Defendant could simply
 6    provide evidence of where it bought legitimate Kona coffee that it has been selling at
 7    retail.
 8              34.   It is also important to recognize that Defendant is a sophisticated
 9    participant in the premium coffee marketplace. On information and belief, Defendant
10    employs professional coffee buyers whose job function is to source coffees for its
11    products. In other words, much like a professional jeweler could never plausibly
12    claim to be confused about the difference between a Rolex and a Timex, Defendant
13    cannot plausibly claim to be confused about the coffee it is procuring. Defendant
14    knows exactly what it is buying, and what it is selling.
15    C.        Defendant’s Wrongful Acts
16              35.   Hawaiian Isles falsely designates the geographic origin of its “Kona”
17    coffee products with the prominent placement of KONA on the front of the packaging.
18    Hawaiian Isles advertises its coffee products nationally on the Internet and with digital
19    marketing campaigns through social media sites such as Facebook. With its marketing
20    campaigns, Hawaiian Isles uses deceptive taglines and slogans such as “Taste the
21    Kona Difference,” “Bring Hawaii Home,” “Give the Gift of Aloha,” “Drink Kona
22    Coffee and Relax,” and “I Want My Toes in the Sand and Kona Coffee in My Hand,”
23    among others. The deceptive slogans are designed to mislead consumers into
24    believing that Hawaiian Isles coffee products primarily contain coffee from Hawaii,
25    and more specifically the Kona District of Hawaii. In addition, Hawaiian Isles uses
26    deceptive names for its products intended to mislead consumers into believing that the
27    coffee products contain a significant amount of Kona coffee. The deceptive product
28
      CLASS ACTION COMPLAINT                                                                  10
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 12 of 28 Page ID #:12




 1    names include “Kona Classic,” “Kona Sunrise,” “Kona Hazelnut,” and “Kona Vanilla
 2    Macadamia Nut.” Hawaiian Isles also designs its product packaging with imagery,
 3    text, and advertising slogans intended to mislead the consumer into believing that the
 4    coffee product contains coffee beans predominantly, if not exclusively, grown in
 5    Hawaii, and specifically in the Kona District. The deceptive marketing slogans,
 6    product names, and package designs are all intended to trade off the reputation and
 7    goodwill of the Kona name. Defendant deliberately mislead the consumer into
 8    believing that Hawaiian Isles coffee products contain significant amounts of premium
 9    Kona coffee beans in order to justify the high price Hawaiian Isles charges for
10    ordinary commodity coffee.
11          36.   Below are several examples of the deceptive “Kona” products sold by
12    Hawaiian Isles.
13

14

15

16

17

18

19

20

21                         Figure 2                         Figure 3
22
      The packages themselves state “Made in Hawaii” on a banner on the front, above a
23
      map of Hawaii and a photograph of palm trees at sunset. The marketing copy on the
24
      side of the package states that the contents were “freshly roasted and packaged in
25
      Hawaii.” The package also states that “Kona Coffee is grown on the Big Island’s
26
      Kona Coast.” Given Hawaiian Isles’ unequivocal designation of Kona” as the origin
27

28
      CLASS ACTION COMPLAINT                                                               11
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 13 of 28 Page ID #:13




 1    of the coffee in its products, consumers buying these products would reasonably
 2    believe that Kona, and only Kona, was the origin of the coffee contained therein.
 3            37.   But while consumers would reasonably believe that the packages in
 4    Figures 2 and 3 contain coffee that originates exclusively from Kona, the lab tests tell
 5    a different story. On the below scatter plot showing the strontium-to-zinc ratio and the
 6    barium-to-nickel ratio, these accused products (marked by red diamonds) are well
 7    outside the range of authentic Kona. In other words, the science indicates that the
 8    coffee contained in the Hawaiian Isles packages is highly unlikely to originate from
 9    Kona.
10

11

12

13

14

15

16

17

18

19
                                              Figure 4
20    The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
21    ratio reinforces the same conclusion. These accused products (marked by red
22    diamonds) are well outside the range of authentic Kona. Again, the science indicates
23    that the coffee contained in the Hawaiian Isles packages is highly unlikely to originate
24    from Kona. In other words, Hawaiian Isles’ designation of Kona as the origin of the
25    coffee in these products is false.
26

27

28
      CLASS ACTION COMPLAINT                                                                12
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 14 of 28 Page ID #:14




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11          38.    In fact, these bags appear to contain very little Kona coffee, if any. As a

12    simple indicator, note that authentic Kona has an average of less than forty times (40x)

13    as much manganese as nickel. In contrast, some samples have from Defendant’s

14    products have one hundred twenty times (120x) as much manganese as nickel. This

15    evidence, and similar evidence from many other ratios, leads to the conclusion that

16    there must be very little Kona in this package. In other words, Hawaiian Isles’

17    designation of Kona as the origin of the coffee in these products is false.

18          39.    Even a consumer understanding this package to be a blend of Kona and

19    other coffees (which is a conclusion that very few consumers would draw based on

20    this particular packaging) would expect the package to contain a meaningful

21    percentage of Kona beans. In addition, consumers would expect that a Kona blend

22    would contain at least enough Kona coffee that a consumer would be able to taste its

23    presence. Given the deviation in the concentration ratios, though, it is implausible that

24    this package meets those consumer expectations.

25

26

27

28
      CLASS ACTION COMPLAINT                                                               13
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 15 of 28 Page ID #:15




 1                                    CLASS ALLEGATIONS
 2          40.      Plaintiff seeks to represent a class defined as all persons in the United
 3    States who purchased the Products (the “Class”). Excluded from the Class are persons
 4    who made such purchases for purpose of resale.
 5          41.      Plaintiff also seeks to represent a Subclass of all Class Members who
 6    purchased the Products in California (the “California Subclass” or “Subclass”).
 7          42.      At this time, Plaintiff does not know the exact number of members of the
 8    Class and Subclass; however, given the nature of the claims and the number of retail
 9    stores in the United States selling the Products, Plaintiff believes that Class and
10    Subclass members are so numerous that joinder of all members is impracticable.
11          43.      There is a well-defined community of interest in the questions of law and
12    fact involved in this case. Questions of law and fact common to the members of the
13    Class that predominate over questions that may affect individual Class members
14    include:
15                a. the chemical composition of a real Kona coffee bean, as established
16                   through elemental abundance analysis and isotopic analysis;
17                b. the chemical composition of the coffee beans sold by Defendant, also as
18                   established through elemental abundance analysis and isotopic analysis;
19                c. whether Defendant made false or misleading representations as to the
20                   geographic origin of coffee labeled and sold as “Kona” coffee;
21                d. whether the Defendant’s marketing, distribution, and/or sale of products
22                   falsely or misleadingly labeled as “Kona” coffee has created or is likely
23                   to mislead a reasonable consumer;
24                e. whether the Defendant’s false or misleading representations as to the
25                   geographic origin of coffee labeled and sold as “Kona” coffee violates
26                   the CLRA, FAL and UCL;
27

28
      CLASS ACTION COMPLAINT                                                                 14
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 16 of 28 Page ID #:16




 1                f. the nature and extent of the damages to Plaintiffs and the Class
 2                   members;
 3                g. the nature and extent of Defendant’s profits earned as a result of falsely
 4                   or misleadingly designating “Kona” as the origin of its coffee products;
 5                h. whether Defendant’s conduct was unfair and/or deceptive;
 6                i. whether Defendant has been unjustly enriched as a result of the
 7                   unlawful, fraudulent, and unfair conduct alleged in this Complaint such
 8                   that it would be inequitable for Defendant to retain the benefits
 9                   conferred upon Defendant by Plaintiff and the Class;
10                j. whether Defendant breached implied warranties to Plaintiff and the
11                   Class;
12                k. whether Defendant breached express warranties to Plaintiff and the
13                   Class; and
14                l. whether Plaintiff and the Class have sustained damages with respect to
15                   the common-law claims asserted, and if so, the proper measure of its
16                   damages.
17          44.      Plaintiff’s claims are typical of those of the Class because Plaintiff, like
18    all members of the Class, purchased, in a typical consumer setting, the Kona Labeled
19    Coffee Products and Plaintiff sustained damages from Defendant’s wrongful conduct.
20          45.      Plaintiff will fairly and adequately protect the interests of the Class and
21    has retained counsel that is experienced in litigating complex class actions. Plaintiff
22    has no interests which conflict with those of the Class or the Subclass.
23          46.      A class action is superior to other available methods for the fair and
24    efficient adjudication of this controversy.
25          47.      The prerequisites to maintaining a class action for equitable relief are
26    met as Defendant has acted or refused to act on grounds generally applicable to the
27

28
      CLASS ACTION COMPLAINT                                                                    15
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 17 of 28 Page ID #:17




 1    Class and the Subclass, thereby making appropriate equitable relief with respect to
 2    the Class and the Subclass as a whole.
 3          48.    The prosecution of separate actions by members of the Class and the
 4    Subclass would create a risk of establishing inconsistent rulings and/or incompatible
 5    standards of conduct for Defendant. For example, one court might enjoin Defendant
 6    from performing the challenged acts, whereas another might not. Additionally,
 7    individual actions could be dispositive of the interests of the Class and the Subclass
 8    even where certain Class members are not parties to such actions.
 9                                   CAUSES OF ACTION
10                                          COUNT I
11         (Unfair and Deceptive Acts and Practices In Violation of the California
12                Consumers Legal Remedies Act) (Injunctive Relief Only)
13          49.    Plaintiff incorporates by reference and re-alleges herein all paragraphs
14    alleged above.
15          50.    Plaintiff DeArmey brings this cause of action on behalf of himself and
16    members of the California Subclass.
17          51.    This cause of action is brought pursuant to California’s Consumers
18    Legal Remedies Act, Cal. Civ. Code §§ 1750-1785 (the “CLRA”).
19          52.    Mr. DeArmey and the other members of the California Subclass are
20    “consumers,” as the term is defined by California Civil Code § 1761(d), because he
21    bought the Products for personal, family, or household purposes.
22          53.    Mr. DeArmey, the other members of the California Subclass, and
23    Defendant have engaged in “transactions,” as that term is defined by California Civil
24    Code § 1761(e).
25          54.    The conduct alleged in this Complaint constitutes unfair methods of
26    competition and unfair and deceptive acts and practices for the purpose of the
27

28
      CLASS ACTION COMPLAINT                                                              16
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 18 of 28 Page ID #:18




 1    CLRA, and the conduct was undertaken by Defendant in transactions intended to
 2    result in, and which did result in, the sale of goods to consumers.
 3          55.    As alleged more fully above, Defendant has violated the CLRA by
 4    marketing the Kona Labeled Coffee Products as originating from the Kona District,
 5    when in fact the Products do not originate from the Kona District and are instead
 6    commodity coffee beans.
 7          56.    As a result of engaging in such conduct, Defendant has violated
 8    California Civil Code § 1770(a)(5) and (a)(7).
 9          57.    Plaintiff DeArmey seeks to enjoin the sale of the Kona Labeled Coffee
10    Products, or to require Defendant to refrain from misleading consumers into
11    believing the Products originate from the Kona District.”
12          58.    CLRA § 1782 NOTICE. On March 5, 2019, a CLRA demand letter was
13    sent to Defendant via certified mail that provided notice of Defendant’s violation of
14    the CLRA and demanded that within thirty (30) days from that date, Defendant
15    correct, repair, replace or other rectify the unlawful, unfair, false and/or deceptive
16    practices complained of herein. The letter also stated that if Defendant refused to do
17    so, a complaint seeking damages in accordance with the CLRA would be filed. If
18    Defendant fails to comply with the letter. Plaintiff intends to amend this Complaint,
19    on behalf of himself and all other members of the California Subclass, to seek
20    compensatory damages, punitive damages, and restitution of any ill-gotten gains due
21    to Defendant’s acts and practices in addition to the injunctive relief identified above.
22                                        COUNT II
23                     (Violation California’s Unfair Competition Law)
24          59.    Plaintiff incorporates by reference and re-alleges herein all paragraphs
25    alleged above.
26          60.    Plaintiff DeArmey brings this cause of action on behalf of himself and
27    members of the California Subclass.
28
      CLASS ACTION COMPLAINT                                                                   17
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 19 of 28 Page ID #:19




 1          61.    By committing the acts and practices alleged herein, Defendant has
 2    violated California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§
 3    17200-17210, as to the California Subclass, by engaging in unlawful, fraudulent, and
 4    unfair conduct.
 5          62.    Defendant has violated the UCL’s proscription against engaging in
 6    unlawful conduct as a result of its violations of the CLRA, Cal. Civ. Code §
 7    1770(a)(5) and (a)(7) as alleged above.
 8          63.    Defendant’s acts and practices described above also violate the UCL’s
 9    proscription against engaging in fraudulent conduct.
10          64.    As more fully described above, Defendant’s misleading marketing,
11    advertising, packaging, and labeling of the Products is likely to deceive reasonable
12    consumers.
13          65.    Defendant’s acts and practices described above also violate the UCL’s
14    proscription against engaging in unfair conduct.
15          66.    Mr. DeArmey and the other California Subclass members have suffered
16    a substantial injury by virtue of buying the Products that they would not have
17    purchased absent Defendant’s unlawful, fraudulent, and unfair marketing,
18    advertising, packaging, and labeling or by virtue of paying an excessive premium
19    price for the unlawfully, fraudulently, and unfairly marketed, advertised, packaged,
20    and labeled product.
21          67.    Defendant’s deceptive marketing and labeling the Products as
22    originating from the Kona District provides no benefit to consumers or competition.
23          68.    Plaintiff and the other California Subclass members had no way of
24    reasonably knowing that the Kona Labeled Coffee Products they purchased were not
25    as marketed, advertised, packaged, or labeled. Thus, they could not have reasonably
26    avoided the injury each of them suffered.
27

28
      CLASS ACTION COMPLAINT                                                             18
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 20 of 28 Page ID #:20




 1          69.    The gravity of the consequences of Defendant’s conduct as described
 2    above outweighs any justification, motive, or reason therefore, particularly
 3    considering the available legal alternatives which exist in the marketplace, and such
 4    conduct is immoral, unethical, unscrupulous, offends established public policy, or is
 5    substantially injurious to Mr. DeArmey and the other members of the California
 6    Subclass.
 7          70.    Defendant’s violations of the UCL continue to this day.
 8          71.    Pursuant to California Business and Professional Code § 17203,
 9    Plaintiff and the California Subclass seek an order of this Court that includes, but is
10    not limited to, an order requiring Defendant to:
11                 (a)     provide restitution to Mr. DeArmey and the other California
12                         Subclass members;
13                 (b)     disgorge all revenues obtained as a result of violations of the
14                         UCL; and
15                 (c)     pay Mr. DeArmey and the California Subclass’ attorney’s fees
16                         and costs.
17                                          COUNT III
18                       (Violation of California’s False Advertising Law)
19          72.    Plaintiff incorporates by reference and re-alleges herein all paragraphs
20    alleged above.
21          73.    Plaintiff DeArmey brings this cause of action on behalf of himself and
22    members of the California Subclass.
23          74.    California’s FAL makes it “unlawful for any person to make or
24    disseminate or cause to be made or disseminated before the public . . . in any
25    advertising device . . . or in any other manner or means whatever, including over the
26    Internet, any statement, concerning . . . personal property or services professional or
27    otherwise, or performance or disposition thereof, which is untrue or misleading and
28
      CLASS ACTION COMPLAINT                                                                 19
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 21 of 28 Page ID #:21




 1    which is known, or which by the exercise of reasonable care should be known, to be
 2    untrue or misleading.”
 3          75.     Defendant has represented and continues to represent to the public,
 4    including Plaintiff and members of the California, through Defendant’s deceptive
 5    packaging and marketing, that the Kona Labeled Coffee Products originate from the
 6    Kona District. Defendant’s representations are misleading because the coffee
 7    contained in the Kona Labeled Coffee Products did not originate from the Kona
 8    District. Because Defendant has disseminated misleading information regarding the
 9    Kona Labeled Coffee Products, and Defendant knows, knew, or should have known
10    through the exercise of reasonable care that the representation was and continues to
11    be misleading, Defendant has violated the FAL.
12          76.    Furthermore, Defendant knows, knew or should have known through
13    the exercise of reasonable care that such representation was and continues to be
14    unauthorized and misleading.
15          77.    As a result of Defendant’s false advertising, Defendant has and
16    continues to fraudulently obtain money from Plaintiff and members of the California
17    Subclass.
18          78.    Plaintiff requests that this Court cause Defendant to restore this
19    fraudulently obtained money to Plaintiffs and members of the California Subclass, to
20    disgorge the profits Defendant made on these transactions, and to enjoin Defendant
21    from violating the FAL or violating it in the same fashion in the future as discussed
22    herein. Otherwise, Plaintiff and members of the California Subclass may be
23    irreparably harmed and/or denied an effective and complete remedy if such an order
24    is not granted.
25

26

27

28
      CLASS ACTION COMPLAINT                                                              20
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 22 of 28 Page ID #:22




 1                                          COUNT IV
 2                                            (Fraud)
 3           79.    Plaintiff hereby incorporates by reference the allegations contained in
 4    all preceding paragraphs of this complaint.
 5           80.    Plaintiff brings this claim individually and on behalf of the members of
 6    the Class and California Subclass against Defendant.
 7           81.    As discussed above, Defendant represented the Kona Labeled Coffee
 8    Products as originating from the Kona District, when in fact the Products do not
 9    originate from the Kona District and are instead commodity coffee beans.
10           82.    The false and misleading representations and omissions were made with
11    knowledge of their falsehood.
12           83.    The false and misleading representations and omissions were made by
13    Defendant, upon which Plaintiff and members of the Class and California Subclass
14    reasonably and justifiably relied and were intended to induce and actually induced
15    Plaintiff and Class members to purchase the Kona Labeled Coffee Products.
16           84.    The fraudulent actions of defendant caused damage to Plaintiff and
17    members of the Class, who are entitled to damages and other legal and equitable
18    relief as a result.
19                                          COUNT IV
20                                     (Unjust Enrichment)
21           85.    Plaintiff incorporates by reference and re-alleges each and every
22    allegation set forth above as though fully set forth herein.
23           86.    Plaintiff brings this claim individually and on behalf of members of the
24    Class and Subclass against Defendant.
25           87.    Plaintiff and Class members conferred benefits on Defendant by
26    purchasing the Kona Labeled Coffee Products.
27           88.    Defendant has knowledge of such benefits.
28
      CLASS ACTION COMPLAINT                                                               21
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 23 of 28 Page ID #:23




 1          89.    Defendant has been unjustly enriched in retaining the revenues derived
 2    from Plaintiff’s and Class members’ purchases of the Kona Labeled Coffee Products.
 3    Retention of those moneys under these circumstances is unjust and inequitable
 4    because Defendant fraudulently represented in advertising and on packaging that the
 5    Products originated from the Kona District when in fact the Products do not originate
 6    from the Kona District and are instead commodity coffee beans.
 7          90.    Because Defendant’s retention of the non-gratuitous benefits conferred
 8    on it by Plaintiff and Class members is unjust and inequitable, Defendant must pay
 9    restitution to Plaintiff and the Class members for their unjust enrichment, as ordered
10    by the Court.
11                                          COUNT V
12                    (Breach of the Implied Warranty of Merchantability)
13          91.    Plaintiff incorporates by reference and re-alleges each and every
14    allegation set forth above as though fully set forth herein.
15          92.    Plaintiff brings this claim individually and on behalf of members of the
16    Class and Subclass against Defendant
17          93.    Defendant, as the designer, manufacturer, marketer, distributor, and/or
18    seller, impliedly warranted that that the Kona Labeled Coffee Products are
19    merchantable as premium authentic Kona coffee.
20          94.    Defendant breached the warranty implied in the contract for the sale of
21    the Kona Labeled Coffee Products because it could not “pass without objection in
22    the trade under the contract description,” the goods were not “of fair average quality
23    within the description,” the goods were not “adequately contained, packaged, and
24    labeled as the agreement may require,” and the goods did not “conform to the
25    promise or affirmations of fact made on the container or label.” See U.C.C. § 2-
26    314(2) (listing requirements for merchantability). As a result, Plaintiff and Class
27

28
      CLASS ACTION COMPLAINT                                                                22
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 24 of 28 Page ID #:24




 1    members did not receive the goods as impliedly warranted by Defendant to be
 2    merchantable.
 3          95.    Plaintiff and Class members purchased the Kona Labeled Coffee
 4    Products in reliance upon Defendant’s skill and judgment in properly packaging and
 5    labeling the Products.
 6          96.    The products were not altered by Plaintiff or Class members.
 7          97.    The products were defective when they left the exclusive control of
 8    Defendant.
 9          98.    Defendant knew that the Kona Labeled Coffee Products would be
10    purchased and used without additional testing by Plaintiff and Class members.
11          99.    The Kona Labeled Coffee Products were defectively designed and unfit
12    for their intended purpose and Plaintiff and Class members did not receive the goods
13    as warranted.
14          100. As a direct and proximate cause of Defendant’s breach of the implied
15    warranty, Plaintiff and Class members have been injured and harmed because they
16    would not have purchased the Kona Labeled Coffee Products if they knew the truth
17    about the Products and the Products they received was worth substantially less than
18    the product they were promised and expected.
19                                          COUNT VI
20                               (Breach of Express Warranty)
21          101. Plaintiff incorporates by reference and re-alleges each and every
22    allegation set forth above as though fully set forth herein.
23          102. Plaintiff bring this claim individually and on behalf of the members of
24    the Class and Subclass against Defendant.
25          103. Any affirmation of fact or promise made by the seller to the buyer
26    which relates to the goods and becomes part of the basis of the bargain creates an
27    express warranty that the goods shall conform to the affirmation or promise.
28
      CLASS ACTION COMPLAINT                                                               23
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 25 of 28 Page ID #:25




 1    Furthermore, any description of the goods which is made part of the basis of the
 2    bargain creates an express warranty that the goods shall conform to the description.
 3          104. Defendant, as the designer, manufacturer, marketer, distributor, and
 4    seller made affirmations as to the origin, quality and contents of the the Kona
 5    Labeled Coffee Products with the prominent placement of “Kona” on the Products.
 6    The “Kona” description also creates an express warranty that the Kona Labeled
 7    Coffee Products will conform to that description.
 8          105. As established through the scientific testing to date, the coffee contained
 9    in the accused products does not conform to such affirmations of fact and/or
10    descriptions of the “Kona” coffee products at issue.
11          106. Plaintiff and member of the Class reasonably and justifiably relied on
12    the forgoing express warranties, believing that the accused coffee products purchased
13    from Defendants conformed to these express warranties. Plaintiff and members of
14    the Class did not obtain the full value of the products as represented on the labels,
15    packaging and marketing materials. If Plaintiff and members of the Class had
16    known of the Kona Labeled Coffee Products were simply commodity coffee beans,
17    they would not have purchased the products, or they would not have been willing to
18    pay the inflated price.
19          107. Plaintiff and the Class members were injured as a direct and proximate
20    result of Defendant’s breach because: (a) they would not have purchased the
21    Products on the same terms if the truth concerning Defendant’s Products had been
22    known; (b) they paid a price premium due to Defendant’s misrepresentations about
23    the Products; and (c) the Products were not of the quality or nature promised.
24                                  PRAYER FOR RELIEF
25          WHEREFORE, Plaintiff demands judgment on behalf of himself and
26    members of the Class and California Subclass as follows:
27

28
      CLASS ACTION COMPLAINT                                                                  24
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 26 of 28 Page ID #:26




 1                A.     For an order certifying the nationwide Class and the California
                         Subclass under Rule 23 of the Federal Rules of Civil Procedure
 2                       and naming Plaintiff as representative of the Class and Subclass
 3                       and Plaintiff’s attorneys as Class Counsel to represent the Class
                         and Subclass members;
 4

 5
                  B.     For an order declaring that Defendant’s conduct violates the
                         statutes referenced herein;
 6
                  C.     For an order finding in favor of Plaintiff, the nationwide Class,
 7                       and the Subclass on all counts asserted herein;
 8
                  D.     For compensatory, statutory, and punitive damages in amounts to
 9                       be determined by the Court and/or jury;
10
                  E.     For injunctive relief enjoining the illegals acts detailed herein;
11
                  F.     For prejudgment interest on all amounts awarded;
12

13
                  G.     For an order of restitution and all other forms of equitable
                         monetary relief;
14           

15
                  H.     For an order awarding Plaintiff and the Class and Subclass their
                         reasonable attorneys’ fees and expenses and costs of suit.
16
                                  JURY TRIAL DEMANDED
17

18          Plaintiff demands a trial by jury on all claims so triable.
19

20    Dated: March 5, 2019              Respectfully submitted,
21                                     BURSOR & FISHER, P.A.
22

23                                     By:        /s/ L. Timothy Fisher
                                                      L. Timothy Fisher
24
                                       L. Timothy Fisher (State Bar No. 191626)
25                                     Joel D. Smith (State Bar No. 244902)
26                                     Thomas A. Reyda (State Bar No. 312632)
                                       1990 North California Blvd., Suite 940
27                                     Walnut Creek, CA 94596
                                       Telephone: (925) 300-4455
28
      CLASS ACTION COMPLAINT                                                                  25
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 27 of 28 Page ID #:27



                                   Facsimile: (925) 407-2700
 1
                                   E-Mail: ltfisher@bursor.com
 2                                         jsmith@bursor.com
                                           treyda@bursor.com
 3

 4                                 REICH RADCLIFFE & HOOVER LLP
                                   Marc G. Reich (State Bar No. 159936)
 5                                 Adam T. Hoover (State Bar No. 243226)
 6                                 4675 MacArthur Court, Suite 550
                                   Newport Beach, CA 92660
 7                                 Telephone: (949) 975-0512
 8                                 Email: mgr@reichradcliffe.com
                                         adhoover@reichradcliffe.com
 9

10
                                   Counsel for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      CLASS ACTION COMPLAINT                                                   26
     Case 8:19-cv-00432 Document 1 Filed 03/05/19 Page 28 of 28 Page ID #:28



 1      CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2          I, L. Timothy Fisher, declare as follows:
 3          1.     I am an attorney at law licensed to practice in the State of California and
 4    a member of the bar of this Court. I am a partner at Bursor & Fisher, P.A., counsel
 5    of record for Plaintiff Michael DeArmey in this action. Plaintiff Michael DeArmey
 6    resides in Mission Viejo, California. I have personal knowledge of the facts set forth
 7    in this declaration and, if called as a witness, I could and would competently testify
 8    thereto under oath.
 9          2.     The Complaint filed in this action is filed in the proper place for trial
10    under Civil Code Section 1780(d) in that a substantial portion of the events alleged
11    in the Complaint occurred in the Central District of California.
12          I declare under the penalty of perjury under the laws of the State of California
13    and the United States that the foregoing is true and correct and that this declaration
14    was executed at Walnut Creek, California this 5th day of March 2019.
15

16
                                                             /s/ L. Timothy Fisher
17                                                              L. Timothy Fisher
18

19

20

21

22

23

24

25

26

27

28
